An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123

IN THE SUPREME COURT OF THE STATE OF NEVADA

MARY GIBBS-BOLENDER, NCL 67454
Appellant,
vs.
GAG ACCEPTANCE, LLC, F a L E D
____,,_,__ Respondent.
JUL 0 2 N15
TRACE K. UNDEMAN
CLERK OFEUPREME “SOUR-r
ORDER BY UEi’UTY CLERK

This is a certiﬁed question pursuant to N RAP 5 fmm the
United States District Court, District of Nevada. Pursuant to . the
stipulation 0f the parties, and cause: appearing, the certiﬁcatimn is

Withdrawn and this matter :13 dismissed.
It is so ORDERED.

ham 

cc: Kemp, Jones 8: Coulthard, LLP
Legal Aid Center at” Southern Nevada, Inc.
ArmetmngTeasdale, LIP/Lag Vegas
5 Burch 82: Cracchialu PA
Clerk, United States District Court, Lag Vegas

5mm: CWR‘F
as
Ham

a); mu «we 35‘202